internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc ita b05-plr-116751-02 date date ty legend husband wife family_partnership state r s dear husband and wife are u s citizens who file a joint federal_income_tax return husband individually owns assets consisting of cash shares of the family_partnership residential real_estate and certain stocks and bonds collectively husband’s individually owned assets wife individually owns assets consisting of residential real_estate and certain stocks and bonds collectively wife’s individually owned assets husband and wife also own certain residential real_estate as tenants-in-common the jointly owned property there are more than two partners in family_partnership the following transaction has been proposed regarding husband’s individually owned assets wife’s individually owned assets and the jointly owned property collectively the assets i husband will transfer part of husband’s individually owned assets and part of his interest in the jointly owned property to wife and wife will transfer part of wife’s individually owned assets and part of her interest in the jointly owned property to husband following this exchange the exchange husband will own an undivided r interest in each of the assets and wife will own an plr-116751-02 undivided s interest in each of the assets ii after the exchange in step i above husband and wife will contribute their respective interests in the assets to partnership a limited_partnership newly- formed under the laws of state together the contributions under the terms of the agreement governing partnership husband and wife will be the general partners initially the limited partners will be husband and wife husband and wife will be partnership’s only partners iii following the contributions described in step ii above husband and wife will each transfer his or her limited_partner interest in partnership to their respective revocable grantor_trust s iv husband and wife may in the future make gifts of some of their interests in partnership to their children and grandchildren partnership will be formed under the laws of state pursuant to a statute corresponding to the uniform_limited_partnership_act it is represented that at least percent of the value of the partnership assets will probably be readily marketable stocks and securities immediately after the proposed transaction sec_721 provides that no gain_or_loss shall be recognized to a partnership or to any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership sec_721 provides that sec_721 shall not apply to gain realized on a transfer of property to a partnership which would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated sec_351 provides that no gain_or_loss will be recognized if one or more persons transfer property to a corporation solely in exchange for stock in the corporation and immediately_after_the_exchange the transferors are in control as defined in sec_368 of the corporation sec_351 provides that sec_351 will not apply to a transfer of property to an investment_company sec_1_351-1 of the income_tax regulations provides in relevant part that a transfer of property will be considered to be a transfer to an investment_company and therefore taxable under sec_351 if i the transfer results directly or indirectly in diversification of the transferors' interests and ii the transferee is a a regulated_investment_company b a real_estate_investment_trust or c a corporation more than percent of the value of whose assets excluding cash and nonconvertible debt obligations are held for investment and are readily marketable stocks or securities or interests in regulated_investment_companies or real_estate_investment_trusts plr-116751-02 sec_1002 of the taxpayer_relief_act_of_1997 pub_l_no 111_stat_788 the act amends sec_351 for transfers after date in taxable years ending after such date subject_to certain transitional relief provisions sec_1002 of the act is intended to expand the types of assets considered in determining whether a transfer is to a transferee described in sec_1_351-1 to include certain assets in addition to readily marketable stocks or securities and interests in rics and reits however the act is not intended to alter the requirement of sec_1_351-1 that a transfer of property will be considered to be a transfer to an investment_company under sec_351 only if the transfer results directly or indirectly in diversification of the transferors' interests see s rep 105th cong 1st sess h_r rep 105th cong 1st sess h_r rep 105th cong 1st sess under sec_1_351-1 a transfer ordinarily results in diversification of the transferors' interests under sec_1_351-1 if two or more persons transfer nonidentical assets to a corporation however if there is only one transferor or two or more transferors of identical assets to a newly-organized corporation the transfer will generally be treated as not resulting in diversification sec_1041 provides in relevant part that no gain_or_loss will be recognized on a transfer of property from an individual to his or her spouse here husband will transfer an interest in husband’s individually owned assets and part of his interest in the jointly owned property to wife and wife will transfer an interest in wife’s individually owned assets and part of her interest in the jointly owned property to husband following this exchange husband and wife will each own a certain undivided_interest in each of the assets husband and wife will then contribute their respective interests in each of the assets to partnership husband and wife and later revocable trusts of which husband and wife will be the sole owners will be the only partners in partnership based on the foregoing we conclude pursuant to sec_1041 of the code that no gain_or_loss shall be recognized on the exchange of property between husband and wife based solely on the information submitted and on the authority set forth above and provided that husband and wife are co-owners of each of the assets immediately before the contributions we conclude that the contributions are not transfers of property to a partnership that would be treated as an investment_company within the meaning of sec_351 if partnership were incorporated based on the foregoing we conclude that sec_721 does not apply to the proposed transaction and pursuant to sec_721 no gain_or_loss will be recognized by husband or wife if the transaction is consummated plr-116751-02 the above rulings applies only to the proposed exchange and contributions by husband and wife to partnership we express no opinion on the effect of any other transfer of assets to partnership by any other transferor except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely j charles strickland senior technician reviewer branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes plr-116751-02 based on the foregoing we conclude that sec_721 does not apply to the proposed transaction and pursuant to sec_721 no gain_or_loss will be recognized by husband or wife if the transaction is consummated the above rulings applies only to the proposed exchange and contributions by husband and wife to partnership we express no opinion on the effect of any other transfer of assets to partnership by any other transferor except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely j charles strickland senior technician reviewer branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
